Citation Nr: 1635645	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-46 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than October 1, 2004 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO). In May 2013, the Board granted an initial evaluation of 70 percent for service-connected posttraumatic stress disorder (PTSD), to include major depressive disorder and adjustment disorder, prior to August 23, 2007 and remanded the issue of entitlement to TDIU to the RO for an opinion on "...whether the Veteran's service-connected disabilities alone, singly or in aggregate precluded him from obtaining and maintaining substantially gainful employment versus just marginal employment, considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected, specifically, multiple sclerosis." VA evaluations were obtained in August and September 2013, and a medical opinion was obtained in October 2014.

In February 2015, the Board again remanded the Veteran's TDIU claim for further development. In March 2016, the Veteran was awarded a TDIU, effective October 1, 2004. The claim has since returned to the Board for further consideration on the issue on the title page.

The Board notes that the claim for service connection for PTSD was received by VA on July 24, 2002, and was subsequently granted effective on the date of claim, with a 70 percent rating effective July 24, 2002 and a 100 percent rating effective August 23, 2007. Therefore, the remaining issue on appeal is the one listed on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

The evidence of record does not show that the Veteran was unemployable due to his service-connected disabilities prior to October 1, 2004.  He was apparently employed until the end of September 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 2004, for the assignment of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.400, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's February 2015 remand, the AOJ provided the Veteran with VA examinations and opinions which were responsive to the questions asked of the examiner, and issued a supplemental statement of the case in March 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Increased disability compensation is awarded effective the date the claim was received, or when entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). Compensation can be awarded earlier than the date of claim, up to one-year beforehand, if evidence requires. 38 C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and so the above rules apply to it. See Hurd v. West, 13 Vet. App. 449 (2000).

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities. If there is only one such disability, it must be rated as at least 60 percent. If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent. 38 C.F.R. §§ 4.15, 4.16(a). Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met.

If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a) for TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis. To do that, the RO must first submit the claim to the VA Director of the Compensation Service for extra-schedular consideration. See 38 C.F.R. § 4.16(b). See also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

For a TDIU, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, not any nonservice-connected condition. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he had to stop working due to his service-connected PTSD, knee disability, and hip disability. The Board notes that Veteran also suffers from multiple sclerosis (MS), although he is not service-connected for this disease. 

In this case, an earlier effective date is not warranted. The schedular criteria for TDIU were met before October 1, 2004, but the evidence does not prove unemployability, and so the claim cannot be granted.  

At the time of the Veteran's claim for TDIU on November 8, 2008, the Veteran's service-connected disabilities other than PTSD were residuals of right knee surgeries with arthritis and scar, 30 percent disabling; residuals of left knee surgery with arthritis, 10 percent disabling; gastroesophageal reflux disorder (GERD) with gastric antrum erosion associated with residuals of right knee surgeries with arthritis and scar, 10 percent disabling; history of left hip bursitis, 10 percent disabling; right hip bursitis associated with residuals of left knee surgeries with arthritis, 10 percent disabling; and erectile dysfunction associated with residuals of right knee surgeries with arthritis and scar, 0 percent disabling.  The combined rating of these disabilities was 50 percent. The Veteran did not meet the schedular rating until he was awarded a 70 percent evaluation for PTSD, effective July 24, 2002. The Board acknowledges that in May 2013, the Veteran's PTSD was increased to 100 percent disabling, effective August 23, 2007.

The Veteran was afforded several VA examinations for his service-connected disabilities in October 2015. The Veteran reported that he graduated high school and was trained in factory work. The Veteran stated he was diagnosed with MS around 1985, although he continued to work until 2004, when MS and knee problems caused him to have significant balance issues. Since his 2004 retirement, the Veteran has suffered from additional mobility problems and spends most of his time sitting at home. 

As for evidence on employment capacity between July 24, 2002 and October 1, 2004, information from the Veteran's former employer states that he last worked on September 30, 2004. The Veteran's VA 21-8940 Application for Increased Compensation Based on Unemployability supports this, as it reveals that he last worked full time as a tool setter in 2004 (date unspecified). The Board notes that medical records from October 2003 reveal that the Veteran's neurologist advised him to stop working with machinery because his MS causes incoordination and vision problems. Earnings records from the Social Security Administration indicate that the Veteran's taxed earnings in 2002, 2003, 2004, and 2005 were $31,379, $22,141, $7,250 and $2,265, respectively. Therefore, the earliest date that it is factually ascertainable that unemployability occurred is October 1, 2004, the date following the date that the Veteran was last employed. Accordingly, there is no decisive inability to work due to service-connected disabilities between July 24, 2002 and October 1, 2004.

Based on the above the preponderance of the evidence is unfavorable, and VA's benefit-of-the-doubt doctrine does not apply, and so the claim for earlier effective date must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than October 1, 2004 for the award of a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


